DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 5–10, 12–17, and 19–21 are rejected under 35 U.S.C. 103 as being unpatentable over Hawes et al. (US Pub. 2016/0360789) in view of Bellinger (US Pub. 2015/0359263).
Independent claim 1: Hawes discloses an aerosol delivery device (abstract, “e-vapor apparatus”) comprising:
a cartridge (para. 40, “pod assembly”; 302; 2200) equipped with a heating element (306; 2215) and containing an aerosol precursor composition (para. 40, “vapor precursor”) having a particular flavor (para. 40, “natural or artificial flavors”) for which information indicating a flavor type is stored within memory of the cartridge (2205B; para. 110, “stored information on the CC-NVM including . . . vapor precursor composition,” wherein the composition may include “natural or artificial flavors,” and which memory facet also explains how the commanded profile mentioned in para. 122 knows what the flavor is), the heating element being controllable to activate and vaporize components of the aerosol precursor 
a temperature sensor (para. 126, “pod sensor 2220 may include a heater temperature sensor”); and
a control component (2105) configured to direct power to the heating element to activate and vaporize components of the aerosol precursor composition (para. 122, “heater 2215 is actuated by the controller 2105”), the control component being configured to read the information indicating the flavor type stored within the memory of the cartridge (para. 110, “controller 2105 may calibrate the e-vaping device using . . . the stored information on the CC-NVM including . . . vapor precursor composition”) and control at least one functional element (para. 122, “heater 2215 is actuated by the controller 2105 and transfers heat to the vapor precursor in accordance with the commanded profile ( . . . temperature . . . )”), control of the at least one functional element including adjustment of the power to the heating element (para. 110 explains that “controller 2105 may command the power supply 2110 to supply power to the heater in the pod based on a vaping profile”) based on the information indicating the flavor type stored within the memory of the cartridge (para. 122, “in accordance with the commanded profile ( . . . flavor),” where para. 40 explains that the aerosol precursor composition may include “natural or artificial flavors,” and para. 110 explains that the “CC-NVM” stores the “vapor precursor composition”) to provide an optimal temperature for the particular flavor (“optimal” is a subjective term here with breadth wide enough to encompass how Hawes manages the power and considers the temperature (whether as measured by a temperature sensor or approximated based on the power profile, discussed below); see para. 99, “controller 2105 matches an associated heating profile that is designed for that particular pod,” where “designed for” clearly suggests a kind of optimization), wherein the optimal temperature is a temperature at which the particular flavor is provided in an inhalable state (para. 42, “a vapor”).
Hawes does not disclose an RTD having a resistance that is variable and proportional to a temperature of the heating element, the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element, nor its control component being configured to measure the resistance of the RTD and therefrom determine the resistance of the heating element. Instead, Hawes discloses a “thermistor or thermocouple” (para. 126).
However, Bellinger discloses a similar apparatus having an RTD (133) having a resistance that is variable and proportional to a temperature (para. 33, “electrical resistance in proportion”) of a heating element (132), the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element (para. 33, “electrical resistance in proportion”), and its control component being configured to measure the resistance of the RTD and therefrom determine the resistance of the heating element (para. 30, “controller 120 can determine an average temperature of the heating element 132 based on a measured resistance”).
The advantage of an RTD is that it measures the temperature of the heating element itself, rather than a temperature near or around a heater, which can improve accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the thermistor or thermocouple of Hawes with the RTD of Bellinger to more accurately measure the temperature of the heating element itself.
Hawes does not explicitly disclose its control component being configured to control at least one functional element in real time based on a determined temperature. Principally, it’s unclear if the language in para. 122 is suggesting merely that the temperature is kept in accordance with the profile, or if a desired temperature is attempted to be achieved based on how a profile has been designed to achieve such a temperature. It’s unclear if Hawes uses any of its many temperature sensors (para. 93, “power supply temperature sensor, an external pod temperature sensor,” para. 126, “pod sensor 2220 may include a heater temperature sensor”), or if it estimates a temperature based off of a power profile, 
However, Bellinger discloses a similar apparatus with a control component (120) configured to control at least one functional element (heating element 132) in real time based on a determined temperature (para. 31, “monitors operation of the heating element”).
Given that determining a heater temperature (rather than merely estimating it based on a power profile) is known, one of ordinary skill in the art would have appreciated that, just like the RTD discussed above, it provides a more accurate picture of the temperature at the heating element.
Therefore, it would have been obvious to one of ordinary skill in the art to use the real time determined temperature to control the heating element of Hawes, as suggested by Bellinger, to more reliably achieve intended temperatures.
Independent claim 8: Hawes discloses a cartridge (para. 40, “pod assembly”; 302; 2200) detachably coupled to a control body (104) that is equipped with a control component (2105), the control body and the cartridge together forming an aerosol delivery device (abstract, “e-vapor apparatus”), the cartridge comprising:
a housing (see figs. 15–18) defining a reservoir configured to retain an aerosol precursor composition (para. 67, “second cap 314 may be regarded as the vapor precursor compartment”) having a particular flavor (para. 40, “natural or artificial flavors”) for which information indicating a flavor type is stored within memory of the cartridge (2205B; para. 110, “stored information on the CC-NVM including . . . vapor precursor composition”); and
a heating element (306; 2215) configured to operate in an active mode in which the cartridge is coupled with the control body (evidenced by heating element 2215 of the cartridge being controlled by controller 2105 of the dispensing body 104, see para. 122), the heating element in the active mode 
wherein the control component is configured to read the information indicating the flavor type stored within the memory of the cartridge (para. 110, “controller 2105 may calibrate the e-vaping device using . . . the stored information on the CC-NVM including . . . vapor precursor composition”), control of the at least one functional element including adjustment of the power to the heating element (para. 110 explains that “controller 2105 may command the power supply 2110 to supply power to the heater in the pod based on a vaping profile”) based on the information indicating the flavor type stored within the memory of the cartridge (para. 122, “in accordance with the commanded profile ( . . . flavor),” where para. 40 explains that the aerosol precursor composition may include “natural or artificial flavors,” and para. 110 explains that the “CC-NVM” stores the “vapor precursor composition”) to provide an optimal temperature for the particular flavor (“optimal” is a subjective term here with breadth wide enough to encompass how Hawes manages the power and considers the temperature (whether as measured by a temperature sensor or approximated based on the power profile, discussed below); see para. 99, “controller 2105 matches an associated heating profile that is designed for that particular pod,” where “designed for” clearly suggests a kind of optimization), wherein the optimal temperature is a temperature at which the particular flavor is provided in an inhalable state (para. 42, “a vapor”).
Hawes does not disclose an RTD having a resistance that is variable and proportional to a temperature of the heating element, the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element, nor its control component being configured to measure the resistance of the RTD and therefrom determine the resistance of the heating element. Instead, Hawes discloses a “thermistor or thermocouple” (para. 126).

The advantage of an RTD is that it measures the temperature of the heating element itself, rather than a temperature near or around a heater, which can improve accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the thermistor or thermocouple of Hawes with the RTD of Bellinger to more accurately measure the temperature of the heating element itself.
Hawes does not explicitly disclose its control component being configured to control at least one functional element in real time based on a determined temperature. Principally, it’s unclear if the language in para. 122 is suggesting merely that the temperature is kept in accordance with the profile, or if a desired temperature is attempted to be achieved based on how a profile has been designed to achieve such a temperature. It’s unclear if Hawes uses any of its many temperature sensors (para. 93, “power supply temperature sensor, an external pod temperature sensor,” para. 126, “pod sensor 2220 may include a heater temperature sensor”), or if it estimates a temperature based off of a power profile, i.e. a power level supplied to the heater (see the power profile example in para. 96, and see para. 122, “temperature (based on power profile)”). The disclosure of Hawes is inadequate to determine a clear meaning.

Given that determining a heater temperature (rather than merely estimating it based on a power profile) is known, one of ordinary skill in the art would have appreciated that, just like the RTD discussed above, it provides a more accurate picture of the temperature at the heating element.
Therefore, it would have been obvious to one of ordinary skill in the art to use the real time determined temperature to control the heating element of Hawes, as suggested by Bellinger, to more reliably achieve intended temperatures.
Independent claim 15: Hawes discloses a control body (104) detachably coupled to a cartridge (para. 40, “pod assembly”; 302; 2200) to form an aerosol delivery device (abstract, “e-vapor apparatus”), the cartridge being equipped with a heating element (306; 2215), and containing an aerosol precursor composition (para. 40, “vapor precursor”) having a particular flavor (para. 40, “natural or artificial flavors”) for which information indicating flavor type is stored within memory of the cartridge (2205B; para. 110, “stored information on the CC-NVM including . . . vapor precursor composition,” wherein the composition may include “natural or artificial flavors,” and which memory facet also explains how the commanded profile mentioned in para. 122 knows what the flavor is), the control body comprising:
a control component (2105) configured to direct power to the heating element to activate and vaporize components of the aerosol precursor composition (para. 122, “heater 2215 is actuated by the controller 2105”), read the information indicating the flavor type stored within the memory of the cartridge (para. 110, “controller 2105 may calibrate the e-vaping device using . . . the stored information on the CC-NVM including . . . vapor precursor composition”), and control at least one functional element including adjustment of the power to the heating element (para. 110 explains that “controller 2105 may designed for that particular pod,” where “designed for” clearly suggests a kind of optimization), wherein the optimal temperature is a temperature at which the particular flavor is provided in an inhalable state (para. 42, “a vapor”).
Hawes does not disclose an RTD having a resistance that is variable and proportional to a temperature of the heating element, the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element, nor its control component being configured to measure the resistance of the RTD and therefrom determine the resistance of the heating element. Instead, Hawes discloses a “thermistor or thermocouple” (para. 126).
However, Bellinger discloses a similar apparatus having an RTD (133) having a resistance that is variable and proportional to a temperature (para. 33, “electrical resistance in proportion”) of a heating element (132), the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element (para. 33, “electrical resistance in proportion”), and its control component being configured to measure the resistance of the RTD and therefrom determine the resistance of the heating element (para. 30, “controller 120 can determine an average temperature of the heating element 132 based on a measured resistance”).

Therefore, it would have been obvious to one of ordinary skill in the art to replace the thermistor or thermocouple of Hawes with the RTD of Bellinger to more accurately measure the temperature of the heating element itself.
Hawes does not explicitly disclose its control component being configured to control at least one functional element in real time based on a determined temperature. Principally, it’s unclear if the language in para. 122 is suggesting merely that the temperature is kept in accordance with the profile, or if a desired temperature is attempted to be achieved based on how a profile has been designed to achieve such a temperature. It’s unclear if Hawes uses of its many temperature sensors (para. 93, “power supply temperature sensor, an external pod temperature sensor,” para. 126, “pod sensor 2220 may include a heater temperature sensor”), or if it estimates a temperature based off of a power profile, i.e. a power level supplied to the heater (see the power profile example in para. 96, and see para. 122, “temperature (based on power profile)”). The disclosure of Hawes is inadequate to determine a clear meaning.
However, Bellinger discloses a similar apparatus with a control component (120) configured to control at least one functional element (heating element 132) in real time based on a determined temperature (para. 31, “monitors operation of the heating element”).
Given that determining a heater temperature (rather than merely estimating it based on a power profile) is known, one of ordinary skill in the art would have appreciated that, just like the RTD discussed above, it provides a more accurate picture of the temperature at the heating element.
Therefore, it would have been obvious to one of ordinary skill in the art to use the real time determined temperature to control the heating element of Hawes, as suggested by Bellinger, to more reliably achieve intended temperatures.
Claims 2, 9, and 16: Modified as per claims 1, 8, and 15 above, Bellinger discloses the RTD being integrated with the heating element (132, 133) and including an RTD element configured to produce heat to vaporize components of the aerosol precursor composition (para. 33).
	Claims 3, 10, and 17: Modified as per claims 1, 8, and 15 above, Bellinger discloses the RTD being formed of an element including Pt, Ti, Cu, or Ni, or at least one alloy thereof (para. 33).
	Claims 5, 12, and 19: Hawes does not explicitly disclose that control of the at least one functional element further includes output of the temperature for presentation by a remote display, and the aerosol delivery device further comprises a communication interface coupled to the control component and configured to enable wireless communication of the temperature to the remote display.
However, Bellinger discloses that control of the at least one functional element further includes output of the temperature for presentation by a remote display (154, para. 32), and the aerosol delivery device further comprises a communication interface coupled to the control component and configured to enable wireless communication of the temperature to the remote display (150, para. 32).
The advantage of this feature is that it can make it easier for a user to see the temperature of the device.
Therefore, it would have been obvious to one of ordinary skill in the art to add the remote display and communication interface of Bellinger to the aerosol delivery device of Hawes to make it easier for a user to see the temperature of the device.
	Claims 6, 13, and 20: Hawes does not explicitly disclose its control component being further configured to receive a temperature-based setting from a user interface, the control component being configured to direct the power to the heating element in accordance with the temperature-based setting.
However, Bellinger discloses its control component being further configured to receive a temperature-based setting from a user interface (para. 32), the control component being configured to 
It would have been obvious to one of ordinary skill in the art to add the temperature-based setting on a user interface of Bellinger to Hawes to give a user greater control over the vaporization.
The advantage of this feature is that it gives a user greater control over the vaporization.
	Claims 7, 14, and 21: Modified as per claims 6, 13, and 20 above, Bellinger discloses the user interface being a remote user interface (150, para. 32), and the aerosol delivery device further comprising a communication interface coupled to the control component and configured to enable wireless communication of the temperature-based setting from the remote user interface (para. 32).

Response to Arguments
Applicant’s arguments filed 1 December 2021 have been fully considered but they are not persuasive.
Some of Applicant’s argument have been addressed by the modified rejection, both with its additional explanations, and the way in which Hawes is now the primary reference.
Applicant argues that Hawes does not consider a flavor as a separate factor for controlling the heater (pg. 9). Applicant’s following commentary fails to persuade because it never adequately contends with the language in the paragraph of Hawes that the Office originally relied upon—para. 110—to teach a flavorant in memory and that the Board recently found adequate to disclose this claimed feature on pages 9 and 10 of its recent decision for this Application, even though Applicant quotes this language in footnote 13 of the Remarks. Applicant’s strongest argument is that the cartridge memory of Hawes only has an SKU—and not flavor information—that allows the controller to generate a heating profile via a lookup table (pg. 12). The term “lookup table” is nowhere in Hawes, which the Office might argue to be a false description of Hawes, but the Office understands what Applicant is getting at. (Para. 118 
Applicant argues that the term “flavor” in para. 122 is actually intending to refer to “flavor intensity” (pgs. 13–15). Applicant discerns this from language in Hawes regarding, among other things, sensing puff volume and adjusting the air inlet to the heater, and para. 115 discussing operating parameters constituting the vaping profile (which corresponds to the “commanded profile” of para. 122). The only mention of “flavor intensity” is found in para. 76 in a short list of “usage patterns and other information.” Applicant’s arguments are simply unpersuasive. Applicant is asking the Office to read para. 122 of Hawes with the understanding that the paragraph was hastily written and not only is supposed to be saying something not only more specific, but different, but would also be interpreted by one of ordinary skill in the art in that way; but the plain reading of para. 122 is sufficiently straightforward, and the Office does not find the other sections of Hawes to be sufficiently related to the language of para. 122 to override or nullify the plain meaning therein. Even if Applicant’s insights truly had merit, Applicant may ponder upon the patentable weight of a limitation against prior art that has arguably accidentally and unintentionally disclosed or taught it.
Applicant argues that Hawes is non-enabling regarding measured temperature (pg. 15). The Office is unsure what to make of this argument, since Applicant does not explain what claim limitation is 
Applicant argues that the “operating point” relates to the precursor flow rate (pg. 15). This style of argumentation relates closely to the previous argument regarding “flavor intensity,” and is unpersuasive for the same reason; but the Office need not elaborate on the point, as this section is no longer cited in the rejection. In hindsight, the Office sees that the “operating point” language is not even necessary to disclose the temperature at which the flavor or flavorant is provided in an inhalable state, as para. 42, previously cited, is adequate to disclose such.
Applicant argues that Bellinger’s maximum safe temperature cannot be modified to arrive at the claimed “optimal temperature” because the optimal temperature as claimed might exceed the maximum safe temperature taught by Bellinger (pg. 16). This argument is as valid as if the Office argued that the claimed invention is not enabled because the claimed “optimal temperature” might cause the aerosol delivery device to destroy itself given that the disclosure does not explain how the apparatus withstands unsafe temperatures. Applicant’s argument that the claimed optimal temperature may exceed the maximum temperature of Bellinger is practically meaningless because may well not. An aerosol vaporization temperature easily be both “optimal” and “safe”—indeed, the Office is overwhelmingly inclined to think an optimal temperature always would be—and one of ordinary skill in the art would understand such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761